“Case 7:19-cr-00402 Document 1-1 Filed on 03/07/19 in TXSD Page 1of3

Case 4:15-cr-00001-0 . Document 1. Filed 01/06/15 Page 1 of 3 PagelD 4

 

_ULS, DISTRICT COURT

   

 

 

 

 

NORTHERN

ORIGINAL  ([NTHEUNITED STATES DISTRICT CDURT FILED. OF TEXAS
AN FOR THE NORTHERN DISTRICT OF TEXAS ——
FORT WORTH DIVISION
Cn JAN 6 2015

UNITED STATES OF AMERICA CLERK, US. DISTRICT COURT

v. | No. = Peputy | a

ALFREDO CARCAMO (01) a LS OO

INDICTMENT ye 19 - AQ?
The Grand Jury Charges: 7

Count One

legal Reentry After Deportation
(Violations of 8 U.S.C, § 1326(a) and (b)(1)/(2))

On or about December J 0, 2014, in the Fort Worth Division of the Northern District .
of Texas, defendant Alfredo Carcamo, an alien, was found in the United States having
previously been, denied admission, excluded, deported and removed from the United States
on or about October 3, 2002, and that the defendant had not received the consent ofthe
Attorney General of the United States and the Secretary of the Department of Homeland

Security, to reapply for admission to the United States.

Indictment - Page !

 
Case 7:19-cr-00402 Document 1-1 Filed on 03/07/19 in TXSD Page 2 of 3

Case 4:15-cr-00001-O Document1 Filed 01/06/15 Page 2of3 PagelD 2

In violation of 8 U:S.C, § 1326(a) and (b)(1)/(2).

ATRUEBILL. f

FOREPERSON

 

JOHN R. PARKER | .
ACTING UNITED STATES ATTORNEY

Mls tjo—.

| MICHAEL WORLEY

Assistant United States Attorney
Texas State Bar No. 22001400
Burmett Plaza, Suite 1700

801 Cherry Street, Unit #4

Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455

Indictment ~ Page 2

 

 
Case 7:19-cr-00402 Document 1-1 Filed on 03/07/19 in TXSD Page 3 of 3

Case 4:15-cr-00001-O. Document 1 Filed 01/06/15 Page 3of3 PagelD 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION .

 

THE UNITED STATES OF AMERICA
VS.

ALFREDO CARCAMO (01)

 

INDICTMENT

8 U.S.C. § 1326 (a) and (b)(1)/(2)
Hlegal Reentry After Deportation

 

 

 

 

 

(1 COUNT) |
SOR OO1°0
A true bill rendered: . al
OM
DALLAS | | FOREPERSON

Filed in open court this 6" day of January, A.D. 2015.

 

 

Defendant in ICE custody; warrant to issue.

 

UNITED STATES MAGISTRATE j0PCE

 

 

 
